Citation Nr: 1619549	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-28 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The above-captioned claim was previously before the Board in February 2011, August 2013, and, most recently, April 2015, at which times it was remanded for additional development.  After the issuance of a February 2016 supplemental statement of the case, this claim has been remitted to the Board for further appellate review.

In September 2010, the Veteran testified at a hearing before a Veterans Law Judge that is no longer employed at the Board.  A transcript of this hearing is associated with the electronic claims file.  In June 2013, the Board notified the Veteran of his right to testify at a new Board hearing before a different Veterans Law Judge.  In this letter the Veteran was also notified that, if he failed to reply to the letter, VA would assume that he did not want another hearing.  After more than 30 days, the Veteran did not respond and, thus, the Veteran was not scheduled for another hearing.

The Board notes that in its April 2015 remand it recharacterized the issue on appeal as entitlement to service connection for a left ear disorder, claimed as tinnitus, because the U.S. Court of Appeals for Veterans Claims has held that when a claimant makes a claim for service connection he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, in 2009 the Veteran filed a claim for service connection for tinnitus, a condition which he is competent to report even as a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002).  As this decision grants service connection for tinnitus, the condition the Veteran claimed and is competent to identify, this decision represents a full grant of the benefit sought on appeal.  

FINDING OF FACT

The evidence as to whether the Veteran's tinnitus is etiologically related to his service is at least in equipoise.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein is favorable to the Veteran, discussion of VA's duty to notify and assist is moot.

The Veteran asserts that he experienced acoustic trauma while serving as a Far East Crypto Linguist, and that such exposure resulted in his current tinnitus.  Service personnel records verify the Veteran's exposure to such noise as an aspect of his military occupational specialty.  A November 2015 VA audiology examination reveals that the Veteran has tinnitus.  The VA examiner linked the Veteran's tinnitus to in-service acoustic trauma, namely the noise associated with prolonged exposure to listening to radio signals.

The Board finds the November 2015 opinion to be the most probative evidence addressing the etiology of the Veteran's tinnitus.  In making this determination, the Board acknowledges that March 2011 and November 2013 VA examiners provided negative etiological opinions.  However, subsequent to the March 2011 VA examination, the Board determined that all of the relevant evidence of record was not associated with the claims file.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Consequently, the Board remanded the Veteran's claim in order to obtain a supplemental opinion, which was rendered in November 2013.  The November 2013 opinion, while adverse to the claim, is outweighed by the November 2015 positive opinion.  The November 2013 examiner provided a negative opinion based solely on the date the Veteran first noticed his tinnitus, without reference to the in-service noise exposure.  In contrast, the November 2015 examiner, who was aware of the Veteran's report of tinnitus onset, provided an explanation as to why it was her opinion that the tinnitus was related to service.  As the November 2013 examiner did not account for the noise exposure during service, the opinion is of lesser probative weight.  

In summary, the Veteran experienced prolonged exposure to noise during his active duty, and a VA examiner has diagnosed tinnitus and opined that this disability is etiologically related to the in-service noise exposure.  Despite the presence of negative etiological opinions, the Board finds that evidence of record is at least in equipoise and service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 101(2), 101(22-24); 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


